              1   KEKER, VAN NEST & PETERS LLP
                  ELLIOT R. PETERS - # 158708
              2   epeters@keker.com
                  633 Battery Street
              3   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              4   Facsimile:     415 397 7188
              5   Attorneys for Defendant JOHN A. CROSBY
              6   KEKER, VAN NEST & PETERS LLP
                  BENEDICT Y. HUR - # 224018
              7   bhur@keker.com
                  633 Battery Street
              8   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              9   Facsimile:     415 397 7188
             10   Attorneys for Defendant INES S. CROSBY
             11                              UNITED STATES DISTRICT COURT
             12                             EASTERN DISTRICT OF CALIFORNIA
             13                                 SACRAMENTO DIVISION
             14   UNITED STATES OF AMERICA,                  Case No. 2:17-CR-00006-MCE
             15                Plaintiff,                    STIPULATION TO AMEND SCHEDULE
             16                                              FOR PRETRIAL MOTIONS; ORDER
                        v.
             17                                              Judge:     Hon. Morrison C. England, Jr.
                  JOHN A. CROSBY, INES S. CROSBY, and
             18   LESLIE A. LOHSE,                           Date Filed: January 5, 2017

             19                Defendants.                   Trial Date: September 30, 2019

             20
             21
             22
             23
             24
             25
             26
             27
             28
             30
                              STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                 Case No. 2:17-CR-00006-MCE
1323713.v1
             32
              1                                              STIPULATION
              2           1.      By previous order, this Court set a schedule for pretrial motions pursuant to Fed.

              3   R. Crim. P. 12(b)(3)(A)-(D), with the deadline for filing such motions set for on or before January

              4   15, 2019. ECF Dkt. No. 60.

              5           2.      Pursuant to the stipulation of the parties in light of discussions of possible

              6   resolution, the Court ordered that the deadline for filing such motions be extended first to

              7   February 15, 2019 and then to March 18, 2019. ECF Dkt. Nos. 68, 71.

              8           3.      The parties are continuing to discuss the possibility of resolution and agree that it

              9   is in the best interests of all parties to continue the deadline for pretrial motions.

             10           4.      Accordingly, the parties agree and stipulate, and request that the Court amend the

             11   previously set schedule for pretrial motions and adopt the following:

             12                   i)      All pretrial motions brought pursuant to Fed. R. Crim. P. 12(b)(3)(A)-(D)

             13   shall be filed on or before May 15, 2019;

             14                   ii)     Any opposition by the non-moving party shall be filed on or before June

             15   21, 2019;

             16                   iii)    The moving party’s optional reply shall be filed on or before July 11, 2019;

             17   and

             18                   iv)     A hearing on the motions, if any, shall be held on July 25, 2019, or as soon

             19   thereafter as may be available to the Court.

             20           5.      The trial date set for September 30, 2019, and the trial confirmation hearing set for

             21   August 1, 2019, shall remain as previously scheduled. The parties presently estimate that the trial

             22   will take approximately 14 court days to conclude, excluding time for jury deliberation.

             23           6.      The Court has previously found that, for the purpose of computing time under the

             24   Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

             25   of March 8, 2018 to September 30, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

             26   3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court

             27   at defendants’ request on the basis of the Court’s finding that the ends of justice served by taking

             28   such action outweigh the best interest of the public and the defendants in a speedy trial. The

             30                                                        1
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1323713.v1
             32
              1   parties confirm by this stipulation that such a finding should be reaffirmed, as the defendants still
              2   require until September 30, 2019 to prepare for trial.

              3          7.      Nothing in this stipulation and order shall preclude a finding that other provisions
              4   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
              5   which a trial must commence.
              6          IT IS SO STIPULATED.
              7    Dated: March 12, 2019                                   KEKER, VAN NEST & PETERS LLP
              8

              9                                                     By:    /s/ Elliot R. Peters
                                                                           ELLIOT R. PETERS
             10
                                                                           Attorneys for Defendant
             11                                                            JOHN A. CROSBY

             12    Dated: March 12, 2019                                   KEKER, VAN NEST & PETERS LLP

             13
                                                                    By:    /s/ Benedict Y. Hur
             14                                                            BENEDICT Y. HUR
             15                                                            Attorneys for Defendant
                                                                           INES S. CROSBY
             16
             17    Dated: March 12, 2019                                   PHILLIP A. TALBERT
                                                                           UNITED STATES ATTORNEY
             18                                                            Acting Under Authority Conferred by 28
                                                                           U.S.C. § 515
             19
             20
                                                                           /s/ Matthew M. Yelovich as authorized on
             21                                                     By:    March 11, 2019
                                                                           MATTHEW M. YELOVICH
             22                                                            Assistant United States Attorney

             23                                                            Attorneys for Plaintiff
                                                                           UNITED STATES OF AMERICA
             24
             25
             26
             27
             28
             30                                                      2
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1323713.v1
             32
              1   Dated: March 12, 2019                       HEATHER WILLIAMS
                                                              Federal Public Defender
              2

              3                                               /s/ Matthew Bockmon, as authorized on
              4                                         By:   March 11, 2019
                                                              MATTHEW BOCKMON
              5                                               JEROME PRICE
                                                              Assistant Federal Defenders
              6
                                                              Attorneys for Defendant
              7                                               LESLIE LOHSE

              8

              9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
             30                                           3
                              STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                 Case No. 2:17-CR-00006-MCE
1323713.v1
             32
              1                                           ATTESTATIONS
              2          The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly

              3   represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are

              4   not presently aware of any actual conflicts of interest regarding the joint representation of John

              5   Crosby and Ines Crosby.

              6          IT IS SO ATTESTED.

              7
                   Dated: March 12, 2019                                  KEKER, VAN NEST & PETERS LLP
              8

              9
                                                                   By:    /s/ Elliot R. Peters
             10                                                           ELLIOT R. PETERS

             11                                                           Attorneys for Defendant
                                                                          JOHN A. CROSBY
             12
             13    Dated: March 12, 2019                                  KEKER, VAN NEST & PETERS LLP

             14
                                                                   By:    /s/ Benedict Y. Hur
             15                                                           BENEDICT Y. HUR
             16                                                           Attorneys for Defendant
                                                                          INES S. CROSBY
             17
             18
             19
             20                                                 ORDER
                         IT IS SO ORDERED.
             21
                  Dated: March 13, 2019
             22
             23
             24
             25
             26
             27
             28
             30                                                      4
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1323713.v1
             32
